Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/13/2022 has been entered.
	
Status of Action
Receipt of Affidavit and Remarks filed on 05/13/2022 is acknowledged. Claims 1-19 are pending in the application. Claims 9-19 are new.  Claims 2, 6, and 8 remain withdrawn. Claims 12-14 depend from withdrawn Claim 2, and therefore are also withdrawn. Claims 1, 3-5, 7, 9-11 and 15-19 are the object of the present office action and are examined on the merits for patentability.  
The Examiner noted that Claims 17-19 are drawn to previously elected compound, which were initially found free of art (See Remarks, filed 12/10/2020).  The Examiner performed an expanded search and further consideration of the arts, and believes that it is appropriate to issue an obviousness rejection over Abdulla in view of Perronnet.  New secondary art Perronnet renders obvious the N-oxide in the imidazolidinone and the trifluoromethyl on the meta position of the phenyl as instantly claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicants Claim
Applicant claims an herbicidal composition comprising a compound of Formula 1 and at least one agriculturally acceptable adjuvant or diluent; further comprising other herbicides and safener.
Applicant also claims:

    PNG
    media_image1.png
    212
    143
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    241
    173
    media_image2.png
    Greyscale

Claims 1, 3-4, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulla et al. (US 4,600,430, Jul. 15, 1986) cited in the Information Disclosure Statement, hereinafter Abdulla.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

    PNG
    media_image3.png
    278
    214
    media_image3.png
    Greyscale

Figure 1. Formula 1 (instant claims)

Abdulla teaches the preparation of a compound of Formula 1 below, where R1 is halo(C1-6 alkyl), R2 is hydroxy, R3 and R4 are hydrogen, R5 and R6 are C1-6 alkyl (Claim 1), which gives synthesized Compound 14 (Example 14), 4-Hydroxy-3-(5-trifluoromethyl-2-pyridinyl)-1-methyl-2-imidazolidinone, rendering obvious the compound instantly claimed in Claims 1, 15 and 16. Abdulla recites that compounds of Formula I are useful as herbicides (Abstract). Thus, Abdulla reads on Claim 1. 

    PNG
    media_image4.png
    132
    253
    media_image4.png
    Greyscale

Figure 2 Formula I, Abdulla

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Abdulla teaches that the test compounds were formulated for application by dissolving the compound into a solvent, containing acetone, ethanol, and a blend of anionic and nonionic surfactants. The solution was then diluted with deionized water and applied as postemergence and preemergence treatment to plants to evaluate herbicidal efficacy (Column 13, lines 30-50). Abdulla also teaches emulsifiable concentrates and aqueous suspensions containing a compound of Formula I and emulsifiers, dispersant, propylene glycol, etc. (Col 2, Emulsifiable Concentrate and Aqueous Suspension Tables), which reads on the feature “acceptable adjuvant or diluent”. Thus, Abdulla renders obvious the adjuvant or diluent feature of Claim 3.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The difference between Abdulla’s Compound 14 and the expanded elected species is the position of the trifluoromethyl on the pyridyl ring.  Compound 14 has the trifluoromethyl on the 5th position, while the instantly claimed compound is on the 4th position, which makes them position isomers. However, as can be seen in Figure 2 above, the substitution on the pyridinyl ring is not limited to any one carbon on the ring, and one skilled in the art may move the hydrogen in the 4th position to the 5th position, switching the trifluoromethyl group to the 4th position from the 5th position, thus rendering the instantly claim obvious.  
Abdulla does not expressly teach Compound 14 in an emulsifiable concentrate, but exemplifies a different pyridinylimidazolidinone, Compound 1.  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The instant claim require trifluoromethyl at the Rc position of instant Formula I. Abdullah recognizes the utility of trifluoromethyl on the pyridinyl ring and has exemplified its incorporation on the 5th position instead of the 4th position (Rc).  However, Abdullah has also taught that substitution may be incorporated in any of the carbons in the ring, and one skilled in the art would switch the hydrogen with the trifluromethyl group in Example 14 to obtain a positional isomeric compound. It is well established that position isomers are prima facie structurally obvious even in the absence of a teaching to modify.  The isomer is expected to be preparable by the same method and to have generally the same properties.  This expectation is then deemed the motivation for preparing the position isomers.  Circumstances showing such: In re Mayne, 41 USPQ2d 1451 (in which the Court took notice of the extreme similarity between the amino acids Leucine and isoleucine: “In fact, Leu is an isomer of Ile -- an identical chemical formula with differences only in the chemical bonding of the atoms. The side chains…of Leu and Ile have the same number of hydrogen and carbon atoms…The structure of Leu and Ile alone suggest their functional equivalency” (at 1454-1455)); In re Schechter, 98 USPQ 144, 150, which states “a novel useful chemical compound which is homologous or isomeric with compounds of the prior art is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compounds.” Note also In re Deuel 34 USPQ2d 1210, 1214  which states, “Structural relationships may provide the requisite  motivation or suggestion to modify known compounds to obtain new compounds … a known compound may suggest its analogs or isomers,  either geometric isomers (cis v. trans) or position isomers (e.g.,  ortho v. para).”  See also MPEP 2144.09, second paragraph, states, “Compounds which are position isomers or homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). Abdulla claims that pyridinylimidazolidinone compounds such as Compound 14, featuring trifluoromethyl-substituted pyridinyl ring, are useful as herbicides; a skilled artisan interested in similar compounds would have found Compound 14 to be an appropriate lead, and would have identified its position isomers and homologs as obvious variants under MPEP 2144.09, second paragraph. The motivation to make compound variants would be to make additional compound for the same purpose, thereby arriving at a homolog of Compound 14 bearing the trifluoromethyl substituent on Rc of Formula I as instantly claimed.
Furthermore, it has been held that compounds that differ only in the placement of substituents in a ring system are not patentable absent a showing of unexpected properties.  See In re Jones, 74 USPQ 152 (CCPA 1947). Such structurally related compounds suggest one another and would be expected to share common properties absent a showing of unexpected results.  In re Norris, 84 USPQ 458 (1950). 
In the event that Abdulla does not render the CF3 positional isomer obvious, Cerecetto cures the deficiency in the succeeding rejection below. 
Regarding the methyl group, Abdulla teaches R5 hydrogen or C1-C6 alkyl. MPEP 2144.09.II. states that there is a presumed expectation that such compounds possess similar properties for compounds that are generally of sufficiently close structural similarity. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the hydrogen of Abdulla with a methyl to arrive at the instantly elected compound because Abdulla already envisions C1-C6 substitution at the R5 position. One of ordinary skill would be motivated to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose. Furthermore, the person of ordinary skill in the art at the time of the invention was made would have been motivated to make the bioisosteric modifications to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better herbicidal activity with a reasonable expectation of success.
	It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to replace the Compound of Example 1 in the emulsifiable concentrate by Abdulla with Compound 14 because both compounds are known to serve the same purpose. 
It would also be obvious to combine Compounds 1 and 14 in the same emulsifiable concentrate for the same reason that they are both herbicidal compounds. One would have been motivated to do so because Abdulla has shown that pyridinylimidazolidinone compounds possess herbicidal activity (Tables 1-5).  See In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) MPEP 2144.06.  

Claims 1, 3-4, 9-11 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulla, as applies to the rejection above, in view of Perronnet and Cerecetto et al. (J. Agric. Food Chem. 2000), hereinafter Cerecetto, and Hoffman et al. (Intermediate Text, Second Edition, 2004) hereinafter Hoffman, as evidenced by Patani et al. (Chemical Reviews, 1996, V. 96, 8, 3147-3176).

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Abdulla have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Abdulla does not teach the oxime and the stereochemistry of the methyl instantly claimed in Claims 17-19.
Perronnet cures the deficiency of Abdulla regarding the oxime feature in Claims 17-19, and with regards to the meta position of the trifluoromethyl, Perronnet supports Abdulla by teaching the positioning to be obvious.
Perronnet is also in the herbicidal field and teaches imidazolidone herbicides (Title, Abstract), having the general structure:

    PNG
    media_image6.png
    134
    312
    media_image6.png
    Greyscale

Perronnet teaches that the herbicidal compositions are comprised of an herbicidally effective amount of at least one compound of formula I and a carrier, and may also contain one or more other pesticides or products which influence the growth of plant (Col. 3, lines 31-35).
Perronnet teaches many compounds having methoxy N-oxide on the imidazolidinone ring (Table 1), and expressly teaches synthesis of an herbicidal compound having a trifluoromethyl substituted phenyl at the meta position, and with a methoxy oxime (Example 4). 


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Figure 3. Example 4 Compound by Perronnet
Cerecetto recognizes imidazolinone comprises toxophores and assists Perronnet by teaching that the N-oxide system is responsible for the herbicidal activity because of its oxidizing radical (Introduction, 2nd paragraph; Chart 1). Cerecetto suggests that the N-oxide moiety act as phytophore affecting the electronic properties and the resulting biological activity of compounds (p. 3001, R. Col., last paragraph). 
Perronnet also teaches compound with methyl at the corresponding R2 position of the instant claim (See Table 1, Col. 11-12, last compound), thereby showcasing that methylation at this position is obvious as envisioned by Abdulla.  
With regards to the stereochemistry of the methyl group, Hoffman supports Perronnet by disclosing that many biologically active molecules exist as a single, optically active stereoisomer, and that opposite enantiomers could have opposite, and sometimes detrimental effects (p. 144, paragraph 1). The expectation with regard to enantiomers is that activities as they pertain to living systems are expected to be different. In re Adamson, 275 F. 2d 952, 125 USPQ 233 (CCPA 1960). Further, Hoffman discloses methods of separating enantiomers from mixtures by using chiral chromatography or crystallization, for example (pp. 140-143).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Perronnet with Abdulla and place the CF3 group in the meta position of Abdulla, as expressly taught by Perronnet. As such, the claims are rejected on the well-established principle that compounds that are structurally similar, are prima facie obvious even in the absence of a teaching to modify. MPEP 2144.09. “Compounds which are position isomers (compounds having the same radicals in physically nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In the instant case, Perronnet and Abdulla are both in the herbicidal field; both teaches imidazolinone compounds with substituted aromatic, i.e. phenyl and pyridine, groups; phenyl and pyridine are bioisosteres, as evidenced by Patani, which recites benzene and pyridine as ring equivalents whose substitution resulted in analogues with retention of biological activity (p. 3158, section E, 1st paragraph).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Perronnet and Cerecetto to that of Abdulla and substitute the N-methyl of Abdulla with an N-methoxy as showcased by Perronnet. One would have been motivated to do so because Perronnet has shown many herbicidal compounds having the N-methoxy group on the imidazolinone, and because Cerecetto has taught that the N-oxide system is responsible for the herbicidal activity because of its oxidizing radical, affecting the electronic properties and the resulting biological activity of compounds. Thus, a skilled artisan would make additional compounds having the oxime moiety on the imidazolinone in order to obtain more compounds of the same herbicidal utility.	
Regarding the methylation at the R2 position, MPEP 2144.09. II. states that there is a presumed expectation that compounds that are generally of sufficiently close structural similarity would possess similar properties. In re Wilder, 563 F.2d 457, 195USPQ 426 (CCPA 1977). It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to replace the hydrogen with a methyl to arrive at the instantly elected compound. One of ordinary skill would be motivated, from the disclosure in the prior arts Perronnet and Abdulla, to make the modifications required to arrive at the instant invention with reasonable expectation of success for obtaining a compound with the same utility. The motivation to make the change would be to make additional compound for the intended purpose. Furthermore, the person of ordinary skill in the art at the time of the invention was made would have been motivated to make the bioisosteric modifications to synthesize similar compounds that retain biological activity, but have improved physiochemical properties and better herbicidal behavior with a reasonable expectation of success.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to isolate both optically active isomers from a mixture of the compounds produced by Abdulla in view of Perronnet based on the teachings of Hoffman, with the motivation of determining which has more desirable herbicidal activity. The fundamentals of optical activity and stereoisomerism are well known to persons having ordinary skill in the art. A person having ordinary skill in the art would have been motivated to do so with the reasonable expectation of achieving enantiomers having substantially different herbicidal activity. It appears as though applicant has determined experimentally what a person of ordinary skill in the art would have expected, namely, that the racemic mixture of the prior art may be separate (+) and (-) enantiomers possessing substantially different activity. This is an expected result. It is well established that expected beneficial results are evidence of obviousness of a claimed invention just as unexpected beneficial results are evidence of unobviousness. In re Skoll, 523 F. 2d 1392, 187 USPQ 481 (CCPA 1975); In re Skoner, 517 F.2d 947, 186 USPQ 80 (CCPA 1975); In re Gershon, 372 F.2d 535, 152 USPQ 602 (CPA 1967).
Thus, there would have been prima facie obvious motivation to combine the Abdulla, Perronet, and Hoffman references to produce the instantly claimed compound with reasonable likelihood of success. A pure optical isomer is not patentable over the racemic mixture unless it possesses properties not possessed by the racemic mixture. In re Anthony, 414 F.2d 1383, 162 USPQ 594 (CCPA 1969).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Abdulla as applied to Claims 1 and 3-4 above, and in view of Chhokar et al. (Journal of Wheat Research 4.2 (2012), 1-21), hereinafter Chhokar.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Abdulla have been set forth supra.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Abdulla is silent on the composition comprising a safener. 
Chhokar cures the deficiency of Abdulla by teaching that crop safener plays an important role in improving the selectivity of herbicide in the crop. Chhokar further recites that selection of safeners is based on improvement of crop safety but not decrease the efficacy of the herbicide against weeds (p. 11, L. Col. last paragraph).  Chhokar cites example of how safener cloquintocet improved wheat tolerance to herbicide topramezone (p. 11, R. Col. last paragraph).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Abdulla with that of Chhokar and add herbicidal safeners to an herbicidal composition containing the claimed compound in order to improve tolerance of crops to herbicide while maintaining weed control efficacy. 
In the event that Abdulla does not make it obvious to combine Compound 14 and Compound 1 to read on the limitation of “further herbicide” in Claim 4, it is well known in the art that combination of multiple herbicides are advantageous. Chhokar teaches that combination of herbicides are needed for control of complex weed flora to provide long term residual weed control and because such mixtures help manage and delay the herbicide resistance problem. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teaching of Chhokar with Abdulla and combine the pyridinylimidazolidinone herbicide of Abdulla with other known herbicides to obtain long term weed control and manage herbicide resistance per the teaching of Chhokar. 

Response to Arguments and Declaration:
The Declaration under 37 CFR 1.132 filed 05/13/2022 is insufficient to overcome the rejection. The Applicant, hereinafter Declarant in this section, submitted an Inventor’s declaration, submitting data showing herbicidal activity of compound A1 of Formula I compared to Abdulla’s compound, CC1. 
In response, the Examiner points out that a Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). 
Importantly, because the prior art Perronet above already teaches trifluoromethyl at the meta position to modify the ortho position of Abdulla, it is expected to perform similarly as the instantly claimed invention, thereby establishing the lack of unexpectedness of the instant application. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  An unexpected property or result must actually be unexpected and of statistical and practical significance. In this case, the compounds of Abdulla in view of Perronnet are the same as the instantly claimed compounds, and the burden is shifted to the Declarant to show the difference.
The Declarant argues that the previous Examiner found allowable subject matter in the parent application 15/029,094 after Declarant provided evidence of unexpected result compared with the compound of Abdulla. Applicant cites that the shifting of the -CF3 group as the cause for the unexpected superiority.   
In response, the Declarant is reminded by the Examiner that each case is examined on their own merits. If a compound is found obvious, unexpected result do not overcome the rejection. In the instant case, the modification is obvious based on the teaching of Abdulla in view of Perronet.  It is noted that the rejection of ‘094 does not rely on Perronet, which teaches the trifluoromethyl at the meta position.  As such, the rejection above is proper, and the data does not overcome the obviousness rejection. 
Conclusion

No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616